Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This office action is in response to the amendments filed on 07/14/2021

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ali Attaran (Registration No. 78,695) on 09/01/2021.   

4.	The application has been amended as follows: 
1.	 (Currently Amended)  An edge cloud broker, ECB, node for selecting edge cloud resources of a mobile edge computing, MEC, network, applicable to a user equipment, UE, accessing a next generation, NG, network, the ECB node operable to: 
obtain, from a first network node of the NG network via receiver, a UE’s location; 
obtain, from a second network node of the NG network via the receiver, an identifier of an edge cloud application that the UE requests; 
obtain, from a third network node of the MEC network via the receiver, a location of each one or more edge cloud resources available to execute the edge cloud application; 

obtain, from a fifth network node of the NG network via the receiver, a subscription profile for the UE; 
select, based on at least the UE’s location, the location of each one or more edge cloud resources, the subscription profile for the UE, and the requirements, an applicable edge cloud resource to execute the edge cloud application for the UE; and 
notify, a sixth network node of the NG network via transmitter, of the applicable edge cloud resource for the fourth network node to apply policies for execution of the edge cloud application. 

2.	(Cancelled)

3.	(Currently Amended)  The ECB node of claim [[2]] 1, wherein the notification comprises anyone of an identifier of the edge cloud application, a UE identifier, quality of service requirements, and the location of the applicable edge cloud resource. 

4.	(Cancelled)

5.	(Previously Presented)  The ECB node of claim 1, further operable to: 
obtain, from the second network node of the NG network via the receiver, information relating to UEs that are executing the edge cloud application in the NG network; and
select the applicable edge cloud resource to execute the edge cloud application also based on the requirements for the edge cloud application to be executed and the information relating to the UEs that are executing the edge cloud application in the NG network. 



7.	(Previously Presented)  The ECB node of claim 1, wherein the first network node  implements an access and mobility management function, AMF, of the NG network.  

8.	(Previously Presented)  The ECB node of claim 1, wherein the second network node  implements a session management function, SMF, of the NG network. 

9.	(Previously Presented)  The ECB node of claim 1, wherein the third network node  implements a MEC orchestrator of the MEC network. 

10.	(Currently Amended)  The ECB node  of claim [[2]] 1, wherein the  sixth network node  implements a policy control function, PCF, of the NG network. 

11.	(Currently Amended)  The ECB node of claim [[4]] 1, wherein the fifth network node implements a unified data management function, UDM, of the NG network. 

12.	(Previously Presented)  The ECB node of claim 1, wherein the fourth network node  implements an Application controller of the application provider domain. 

13.	(Previously Presented)  The ECB node of claim 1, wherein the location of an edge cloud resource identifies an edge cloud point of presence, EC PoP. 

obtaining, from a first network node of the NG network via receiver, a UE’s location; 
obtaining, from a second network node of the NG network via the receiver, an identifier of an edge cloud application that the UE requests; 
obtaining, from a third network node of the MEC network via the receiver, a location of each one or more edge cloud resources available to execute the edge cloud application; 
obtaining, from a fourth network node of an application provider domain via the receiver, requirements for the edge cloud application to be executed, wherein the requirements comprise delay requirements for users of the edge cloud application, the requirements depend on a number of concurrent edge cloud application users; [[and]] 
obtaining, from a fifth network node of the NG network via the receiver, a subscription profile for the UE; 
selecting, based on at least the UE’s location, the location of each one or more edge cloud resources, the subscription profile for the UE, and the requirements, an applicable edge cloud resource to execute the edge cloud application for the UE; and 
notifying, a sixth network node of the NG network via transmitter, of the applicable edge cloud resource for the fourth network node to apply policies for execution of the edge cloud application. 

15.	(Cancelled)

16.	(Currently Amended)  The method of claim [[15]] 14, wherein notifying of the applicable edge cloud resource comprises notifying anyone of an identifier of the edge cloud application, a UE identifier, quality of service requirements, and the location of the applicable edge cloud resource. 

17.	(Cancelled)

18.	(Previously Presented)  The method of claim 14, wherein the method further comprises:  
obtaining, from the second network node of the NG network via the receiver, information relating to UEs that are executing the edge cloud application in the NG network; and
selecting the applicable edge cloud resource to execute the edge cloud application also based on the requirements for the edge cloud application to be executed and the information relating to the UEs that are executing the edge cloud application in the NG network. 

19.	(Previously Presented)  The method of claim 14, wherein the method further comprises notifying, the third network node of the MEC network via transmitter, of the applicable edge cloud resource to execute the edge cloud application for the UE.   

20.	(Previously Presented)  The method of claim 14, wherein the first network node  implements an access and mobility management function, AMF, of the NG network. 

21.	(Previously Presented)  The method of claim 14, wherein the second network node  implements a session management function, SMF, of the NG network. 

22.	(Previously Presented)  The method of claim 14, wherein the third network node  implements a MEC orchestrator of the MEC network. 

23.	(Currently Amended)  The method of claim [[15]] 14, wherein the  sixth network node implements a policy control function, PCF, of the NG network. 

24.	(Currently Amended)  The method of claim [[17]] 14, wherein the fifth network node implements a unified data management function, UDM, of the NG network. 

25.	(Cancelled)  

26.	(Previously Presented)  The method of claim 14, wherein the location of an edge cloud resource identifies an edge cloud point of presence, EC PoP. 
27.	(Previously Presented)  A computer readable non-transitory storage medium storing a computer program, comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 14. 

28.	(Cancelled)


REASONS FOR ALLOWANCE
5.	 The following is an examiner's statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests obtaining, from a fifth network node of the NG network via the receiver, a subscription profile for the UE; 
selecting, based on at least the UE’s location, the location of each one or more edge cloud resources, the subscription profile for the UE, and the requirements, an applicable edge cloud resource to execute the edge cloud application for the UE; and 
notifying, a sixth network node of the NG network via transmitter, of the applicable edge cloud resource for the fourth network node to apply policies for execution of the edge cloud application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/08/2020
/KIDEST MENDAYE/Examiner, Art Unit 2457

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457